Title: To George Washington from Charles Thomson, 28 August 1783
From: Thomson, Charles
To: Washington, George


                        
                            Sir
                            Princeton August 28th 1783
                        
                        I have the pleasure of enclosing an Act of Congress for erecting an equestrian Statue in honor of your
                            Excellency. The Bearer Mr Wright is recommended to me as an Artist skilled in taking Busts, & As I am anxious to
                            execute in the best manner the part assigned to me in this agreeable business, I take the liberty of introducing him to
                            you and requesting the favour of your Excellency to admit him to try his talents. I must also beg the favour of your
                            assistance in giving the fittest description of the events which are to be the subject of the basso relievo. With the
                            greatest esteem & respect I have the honor to be Your Excellency’s most obedt & most humble servt
                        
                            Chas Thomson
                        
                    